


Exhibit 10.28

 

Execution Copy

 

4TH MODIFICATION OF LEASE AGREEMENT

 

4TH MODIFICATION OF LEASE AGREEMENT (this “Agreement”), made as of this 13th day
of August, 2004 between 180 VARICK LLC, a New York limited liability company,
having an address at c/o Olmstead Properties, Inc., 575 Eighth Avenue, Suite
2400, New York, New York 10018 (“Landlord”), and IMCLONE SYSTEMS INCORPORATED, a
Delaware corporation, having its principal place of business at 180 Varick
Street, New York, New York 10014 (“Tenant”).

 

WITNESSETH

 

WHEREAS, 180 Varick Street Corporation (Landlord’s predecessor) and Tenant
entered into a Lease, dated as of December 10, 1998 (the “Original Lease”),
covering premises in the building located at 180 Varick Street, New York, New
York (the “Building”);

 

WHEREAS, the Original Lease was modified by the following agreements between 180
Varick Street Corporation and Tenant: (i) Modification Agreement (the “First
Amendment”), dated as of December 15, 2000; (ii) 2nd Modification of Lease
Agreement (the “Second Amendment”), dated as of May 29, 2001; and (iii) 3rd
Modification of Lease Agreement (the “Third Amendment”), dated as of
December 30, 2002 (collectively, the “Modification Agreements”; the Original
Lease, as modified by the Modification Agreements, known collectively as the
“Lease”);

 

WHEREAS, pursuant to the Lease, Landlord presently leases to Tenant premises
consisting of (i) the portions of the fifth floor of the Building known as
“Suite 508”, “Suite 510” and “Suite 520”, as more particularly shown on Exhibit
A annexed hereto; (ii) the entire rentable portion of the sixth floor of the
Building, as more particularly shown on said Exhibit A (the “Sixth Floor”);
(iii) the entire rentable portion of the seventh floor of the Building, as more
particularly shown on said Exhibit A (the “Seventh Floor”); and (iv) the
portions of the eighth floor of the Building known as “Suite 802” and “Suite
824”, as more particularly shown on said Exhibit A;

 

WHEREAS, Landlord and Tenant desire to increase the premises demised under the
Lease as of the date hereof so as to include the portion of the fifth floor of
the Building known as “Suite 526”, as more particularly shown on Exhibit A
annexed hereto;

 

WHEREAS, Landlord and Tenant desire to increase the premises demised under the
Lease at certain dates in the future so as to include certain additional
portions of the fifth (5th) and eighth (8th) floors of the Building, as
hereafter provided;

 

WHEREAS, Landlord and Tenant desire to extend the term of the Lease for
different periods for different portions of the Premises;

 

WHEREAS, Landlord and Tenant desire to modify certain other provisions of the
Lease as more specifically set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
set forth below, Landlord and Tenant hereby agree as follows:

 

1.                                       Definitions.

 

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed to them in the Lease.

 

2.                                       Suite 526 and Term Extension.

 

A.                                   Suite 526. Effective as of August 15, 2004,
Suite 526 is hereby added to and included in the Premises, and all references in
the Lease and this Agreement

 

1

--------------------------------------------------------------------------------


 

to the “Premises”, the “premises”, the “Demised Premises” and the “demised
premises” shall be deemed to include Suite 526. Tenant hereby accepts possession
thereof in its “as is” condition, and Landlord shall not be required to perform
any work thereto and Landlord makes no representations or warranties with
respect thereto.

 

B.                                     Extension Terms. The term of the Lease is
hereby extended upon and subject to the same terms, covenants and conditions as
in the Lease, except as otherwise set forth herein:

 

(i)                                     with respect to (a) Suite 508, Suite 510
and Suite 520; (b) those Additional Spaces (as hereinafter defined) known as
Suite 516 and Suite 518; and (c) the Sixth Floor (collectively, the “Long-Term
Space”), through December 31, 2014 (the “Long-Term Space Expiration Date”); and

 

(ii)                                  with respect to (a) Suite 526; (b) the
Additional Space known as Suite 522; (c) the Seventh Floor; (d) Suite 802 and
Suite 824; and (e) those Additional Spaces known as Suite 806 and Suite 808
(collectively, the “Short-Term Space”), through December 31, 2007 (the
“Short-Term Space Expiration Date”).

 

C.                                     Definitions.     As of the date hereof:
(i) the “term”, as defined in the Lease, shall mean the original term as
extended hereby; and (ii) the “Expiration Date”, as defined in the Lease, shall
mean the Short-Term Space Expiration Date with respect to the Short-Term Space
and the Long-Term Space Expiration Date with respect to the Long-Term Space (as
such terms are defined in Section 2(B) hereof), unless the term of the Lease, as
extended hereby, shall sooner terminate pursuant to the terms of the Lease or by
law.

 

3.                                       Additional Spaces.

 

A.                                   Additional Space Commencement
Dates.     Subject to the terms of this Section 3, upon the date (each date
known as an “Additional Space Commencement Date”) upon which Landlord shall
deliver to Tenant vacant and broom-clean possession of any of those portions of
the fifth (5th) and eighth (8th) floor of the Building shown on Exhibit A
annexed hereto and known as “Suite 516”, “Suite 518”, “Suite 522”, “Suite 806”
and “Suite 808” (each known as an “Additional Space” and collectively as the
“Additional Spaces”), such Additional Space shall be added to and included in
the Premises, and all references in the Lease and this Agreement to the
“Premises”, the “premises”, the “Demised Premises” and the “demised premises”
shall be deemed to include such Additional Space.

 

B.                                     Condition of Additional
Spaces.     Tenant has inspected all of the Additional Spaces and agrees to take
them in their then “as is” condition, so long as they are vacant, free of
personalty and broom-clean, and Landlord shall not be required to perform any
work to the Additional Spaces and Landlord makes no representations or
warranties with respect thereto.

 

C.                                     Acceleration of Additional Space
Commencement Dates.     The (x) expiration dates of the leases or rights of
occupancy of each of the existing occupants of the Additional Spaces, and (y)
the anticipated Additional Space Commencement Date of each Additional Space
(each, an “Anticipated Additional Space Commencement Date”) are set forth on
Exhibit B annexed hereto, and none of the Additional Space Commencement Dates
shall occur prior to such Anticipated Additional Space Commencement Dates.
Notwithstanding the foregoing, Landlord shall have the right, upon at least
thirty (30) days’ prior written notice to Tenant, to accelerate any of the
Anticipated Additional Space Commencement Dates with respect to any Additional
Spaces.

 

2

--------------------------------------------------------------------------------


 

D.                                    Failure to Deliver Possession.     If for
any reason Landlord shall be unable to deliver possession of any Additional
Space to Tenant on any Anticipated Additional Space Commencement Date, Landlord
shall have no liability to Tenant therefore (except as otherwise expressly
provided herein) and the validity of the Lease and this Agreement shall not be
impaired (except that no rent, real estate tax payments or other expenses shall
be payable by Tenant with respect to such undelivered Additional Space), nor
shall the Term be extended, by reason thereof, and Tenant shall accept delivery
of such Additional Space when delivered to Tenant, provided that such Additional
Space is then vacant, free of personalty and broom-clean. This Paragraph D shall
be an express provision to the contrary for purposes of Section 223-a of the New
York Real Property Law and any other law of like import now or hereafter in
effect. Notwithstanding the foregoing, in the event that any Additional Space
Commencement Date shall fail to occur within ninety (90) days of the applicable
Anticipated Additional Space Commencement Date, as the same may be accelerated
pursuant to Paragraph 3(C) hereof (subject to reasonable extensions for force
majeure), Tenant may, upon thirty (30) days’ prior written notice to Landlord
(which notice must be given to Landlord, by certified mail return receipt
requested, to the attention of Sam Rosenblatt, and which must state, in
bold-faced capital letters, the following:

“LANDLORD’S FAILURE TO DELIVER POSSESSION OF THE ADDITIONAL SPACE KNOWN AS SUITE
               WITHIN THIRTY (30) DAYS OF THE DATE HEREOF SHALL RESULT IN THE
TERMINATION OF THE LEASE WITH RESPECT TO SUCH ADDITIONAL SPACE.”), seek to
terminate this Lease with respect to such Additional Space only, and if Landlord
shall have failed to cause the Additional Space Commencement Date to occur with
respect to such Additional Space prior to the end of such thirty (30) day
period, the Lease shall terminate with respect to such Additional Space only,
and the Minimum Rent and Tenant’s Share shall be appropriately adjusted.

 

4.                                       Minimum Rent.

 

A.                                   Prior to January 1, 2005.

 

(i)                                     Commencing as of the date hereof, and
through December 31, 2004, the Minimum Rent payable under the Lease shall
increase by the sum of $4,884.75 per month (prorated for any partial months) to
take account of the inclusion of Suite 526 into the Premises.

 

(ii)                                  In the event the Additional Space
Commencement Date for any particular Additional Space shall occur between the
date hereof and December 31, 2004, then effective as of such Additional Space
Commencement Date, the monthly Minimum Rent currently payable under the Lease
shall be increased by the amount shown on Exhibit B annexed hereto with respect
to such Additional Space.

 

B.                                     Long-Term Space From and After January 1,
2005.     Effective as of January 1, 2005, the Minimum Rent payable under the
Lease for the Long-Term Space (as defined in Section 2(B) hereof) is as follows:

 

(i)                                     For the period from January 1, 2005
though December 31, 2005, at the rental rate of $792,261.00 per annum
($66,021.75 per month);

 

(ii)                                  For the period from January 1, 2006 though
December 31, 2006, at the rental rate of $814,268.25 per annum ($67,855.68 per
month);

 

(iii)                               For the period from January 1, 2007 though
December 31, 2007, at the rental rate $836,275.50 per annum ($69,689.63 per
month);

 

(iv)                              For the period from January 1, 2008 though
December 31, 2008, at the rental rate of $858,282.75 per annum ($71,523.56 per
month);

 

3

--------------------------------------------------------------------------------


 

(v)                                 For the period from January 1, 2009 though
December 31, 2009, at the rental rate of $880,290.00 per annum ($73,357.50 per
month);

 

(vi)                              For the period from January 1, 2010 though
December 31, 2010, at the rental rate of $902,297.25 per annum ($75,191.44 per
month);

 

(vii)                           For the period from January 1, 2011 though
December 31, 2011, at the rental rate of $924,304.50 per annum ($77,025.38 per
month);

 

(viii)                        For the period from January 1, 2012 though
December 31, 2012, at the rental rate of $946,311.75 per annum ($78,859.31 per
month);

 

(ix)                                For the period from January 1, 2013 though
December 30, 2013, at the rental rate of $968,319.00 per annum ($80,693.25 per
month); and

 

(x)                                   For the period from January 1, 2014
through the Long-Term Space Expiration Date, at the rate of $990,326.25 per
annum ($82,527.18 per month).

 

C.                                     Short-Term Space From and After
January 1, 2005.     Effective as of January 1, 2005, the Minimum Rent payable
under the Lease for the Short-Term Space (as defined in Section 2(B) hereof) is
as follows:

 

(i)                                     For the period from January 1, 2005
though December 31, 2005, at the rental rate of $1,044,279 per annum ($87,023.25
per month);

 

(ii)                                  For the period from January 1, 2006 though
December 31, 2006, at the rental rate of $1,073,286.70 per annum ($89,440.56 per
month); and

 

(iii)                               For the period from January 1, 2007 though
the Short-Term Space Expiration Date, at the rental rate $1,102,294.50 per annum
($91,857.88 per month).

 

D.                                    Failure to Deliver Additional Spaces.     
Notwithstanding the foregoing, in the event the Additional Space Commencement
Date for any particular Additional Space shall have not occurred on or prior to
January 1, 2005, the Minimum Rent set forth in Paragraphs B and C of this
Section 4 shall be reduced by the amount allocable to such Additional Space as
set forth on Exhibit B annexed hereto for the period from January 1, 2005
through the occurrence of the Additional Space Commencement Date.

 

E.                                      Partial Months.     If the Additional
Space Commencement Date for any particular Additional Space shall not occur on
the first day of a month, then the commencement of the Minimum Rent and any
adjustments set forth in Paragraphs A and D of this Section 4 shall be equitably
prorated for such calendar month.

 

5.                                       Tenant’s Tax Payment

 

A.                                   Base Tax Readjustment.     From and after:

 

(x) the Additional Space Commencement Date, with respect to any Additional Space
for which the Additional Space Commencement Date shall have occurred between the
date hereof and December 31, 2004, and

 

(y) January 1, 2005, with respect to the balance of the Premises

 

(the foregoing known as the “Readjustment Dates”), the term “Base Tax” shall
mean average of the Taxes for the period from July 1, 2004 through June 30, 2005
and the Taxes for the period from July 1, 2005 through June 30, 2006.

 

4

--------------------------------------------------------------------------------


 

B.                                     Tenant’s Share Readjustment.     From and
after the Readjustment Dates, the term “Tenant’s Share” shall be deemed to mean
20.16% (the “Aggregate Tenant’s Share”); provided, however, that in the event
the Additional Space Commencement Date for any of the Additional Spaces shall
have not yet occurred, the Tenant’s Share shall be an amount equal to (x) the
Aggregate Tenant’s Share, less (y) the sum of each percentage shown on Exhibit B
annexed hereto allocable to each Additional Space for which the Additional Space
Commencement Date shall have not then occurred, it being agreed that the
Tenant’s Share shall increase effective as of the occurrence of the applicable
Additional Space Commencement Date. The Tenant’s Share shall be reduced by
11.47% (which the parties agree is the portion of the Tenant’s Share allocable
to the Short-Term Space, including all Additional Spaces that are Short-Term
Space) on the day following the Short-Term Space Expiration Date (or on the day
following the last day of the First Short-Term Space Renewal Term or the Second
Short-Term Space Renewal Term, if exercised by Tenant) (as all of the foregoing
terms are hereinafter defined), provided Tenant shall have vacated the
Short-Term Space pursuant to the terms of the Lease.

 

C.                                     Modification to Original Lease.   As of
January 1, 2005, Section 3 of the Third Amendment is hereby deleted, and
Article 46 of the Original Lease is hereby modified as follows:

 

(i)                                     The term “Taxes” shall be deemed to
exclude Landlord’s income, franchise, estate or inheritance taxes, and shall
also exclude interest, penalties and late charges thereon (unless any interest,
penalties and late charges shall arise directly from Tenant’s failure to timely
make the applicable Tax Payment), unless the same are imposed or assessed in
lieu of any Taxes imposed or assessed under the current method of taxation.

 

(ii)                                  If Landlord fails to give Tenant any
invoice for increased Taxes within twelve (12) months of the expiration of the
Term, Landlord shall be deemed to nave waived its right to give Tenant any
further invoices for Taxes.

 

(iii)                               Section 46(B)(ii) of the Original Lease is
hereby replaced to read as follows: “In the event the Base Tax is increased or
decreased during the term of this Lease, Tenant’s obligation with respect to any
Tax Payments shall be adjusted accordingly, with any overpayment by Tenant in
connection therewith credited to Tenant’s next succeeding payment (or, if during
the last year of the term, refunded to Tenant within thirty (30) days following
the expiration of the term), and any underpayment payable by Tenant to Landlord
on thirty (30) days’ written notice.

 

(iv)                              This Section 5(C) shall survive the expiration
or sooner termination of the Lease.

 

6.                                       Electricity

 

A.                                   Notwithstanding anything to the contrary in
the Lease, from and after January 1, 2005, Tenant shall pay for the electricity
consumed in the Premises, as such usage is shown on Tenant’s submeter or
submeters, based upon the rate per kilowatt hour and kilowatt demand billed to
Landlord for electricity supplied to the Building by the public utility company
serving the Building (including applicable taxes, meter reading charges and
other charges on electricity imposed by the utility, but not including late
fees, penalties and interest charges, Landlord’s electrical consultant’s charges
and other charges not imposed by the utility). In addition, Tenant shall pay to
Landlord an

 

5

--------------------------------------------------------------------------------


 

administrative charge equal to seven percent (7%) of the foregoing (excluding,
however, sales tax).

 

B.                                     In the event the Additional Space
Commencement Date for any particular Additional Space shall occur between the
date hereof and December 31, 2004, then effective as of such Additional Space
Commencement Date, Tenant shall pay for the electricity consumed in such
Additional Space, with such payments to be calculated based on the provisions of
Paragraph A of this Section 6.

 

C.                                     In the event that electricity consumed in
the Premises is measured by more than one meter, at Tenant’s option, the usage
of each meter may be totalized together to look as if a single meter is
servicing the Premises, provided that if there shall be any cost in so
totalizing the usage, such cost shall be borne by Tenant.

 

7.                                       Use.

 

Permitted Uses.     Notwithstanding anything to the contrary in Sections 41(h)
and 58M of the Original Lease: Tenant shall use all portions of the fifth floor
of the Building covered by this Lease and the Sixth Floor solely for executive
and administrative offices and no other purpose, and subject nevertheless to the
terms of the Lease (including, without limitation, Section 43 thereof), except
that Tenant shall be permitted to install and use in the Sixth Floor (subject to
the provisions of the Lease pertaining to the making of alterations) an
executive bathroom with shower, kitchenettes, each of which may contain a wall
oven, dishwasher, microwave ovens and counter appliances (but in any event with
no gas service), and a lunchroom serving Tenant’s employees, provided that such
use is ancillary only, and subject nevertheless to the terms hereinafter
provided, and Tenant shall use all portions of the Seventh Floor, Suite 802 and
Suite 824 (collectively, the “Lab Space”) solely as a laboratory facility
(including an animal laboratory facility) for biotechnology, molecular modeling
and high technology and other scientific research, and for the small scale
non-commercial manufacture of antibodies, small molecules, vaccines, and other
therapeutic and diagnostic materials, and for no other purpose, and subject
nevertheless to the terms of the Lease (including, without limitation,
Section 43 thereof). Tenant acknowledges that Landlord makes no representations
as to whether or not any of the foregoing uses are permissible as a matter of
law. Tenant further acknowledges that nothing herein shall entitle Tenant to
install plumbing or other lines in areas of the Building that are leased to or
occupied by other tenants or occupants (including, without limitation, beneath
the slab floor of the Demised Premises, to the extent leased to or occupied by
other tenants).

 

8.                                       Assignment and Subletting.

 

As of January 1, 2005, Article 77 of the Original Lease is hereby deleted and
replaced as follows:

 

“77.     ASSIGNMENT, SUBLETTING, MORTGAGING.

 

A.                                   General Terms.     Except as otherwise
provided herein, Tenant will not, by operation of law or otherwise, assign,
mortgage or encumber this Lease, nor sublet or permit the Demised Premises or
any part thereof to be used by others without obtaining the prior written
consent of Landlord in each instance. The consent by Landlord to any assignment
or subletting shall not in any manner be construed to relieve Tenant from
obtaining Landlord’s express written consent to any other or further assignment
or subletting, to the extent required herein, nor shall any such consent by
Landlord serve to relieve or release Tenant from its obligations to fully and
faithfully observe and perform all of the terms, covenants and conditions of
this Lease on Tenant’s part to be observed and performed. If this Lease is
assigned, Landlord may collect rent from the assignee. If the Premises or any
part thereof are sublet or used or

 

6

--------------------------------------------------------------------------------


 

occupied by anybody other than Tenant, whether or not in violation of this
Lease, Landlord may, after Tenant has defaulted in its obligations hereunder
beyond notice and the expiration of any applicable cure periods, collect rent
from the subtenant or occupant. In either event, Landlord shall apply the net
amount collected to the Minimum Rent and Additional Rent due hereunder, but no
such assignment, subletting, occupancy or collection shall be deemed a waiver of
any of the provisions of this Lease, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the performance by
Tenant of Tenant’s obligations under this Lease.

 

B.                                     Permitted Assignments and Subletting.
Notwithstanding anything to the contrary contained in this Lease but subject to
the terms herein, ImClone Systems Incorporated (the “Named Tenant”) and any
Successor Entity or Acquiring Entity, as such terms are hereinafter defined
(each of the foregoing, including the Named Tenant, known as an “ImClone
Tenant”) may, without Landlord’s consent, assign this Lease or sublease all or
any portion of the Premises, provided and upon the condition that: (i) Tenant
shall then be (a) current in its monetary obligations and not in monetary
default under this Lease, and (b) not in non-monetary default beyond the
expiration of any applicable notice and cure period under the Lease, at the time
of the sublease or assignment; (ii) Tenant shall have given to Landlord, no
later than ten (10) business days prior to the effective date of the assignment
or subletting, a draft of the assignment or sublease instrument and all
documents to be executed in connection therewith and information concerning the
subtenant or assignee and its use of the Premises, accompanied by a notice,
which shall be given by certified mail return receipt requested, to the
attention of Sam Rosenblatt, which shall state, in bold-faced capitalized
letters, the following: “ATTACHED HERETO IS A SUBLEASE OR ASSIGNMENT OF LEASE.
LANDLORD’S CONSENT IS NOT REQUIRED FOR THIS TRANSACTION. HOWEVER, PURSUANT TO
ARTICLE 8 OF THE 4th MODIFICATION OF LEASE AGREEMENT, UNDER CERTAIN
CIRCUMSTANCES LANDLORD IS ENTITLED TO RECAPTURE THE PREMISES, PROVIDED LANDLORD
RESPONDS WITHIN TEN (10) BUSINESS DAYS OF THE GIVING OF THIS NOTICE.”; (iii)
Tenant shall have given to Landlord, on or prior to the effective date of the
assignment or subletting, a fully executed copy of the assignment or sublease
instrument and all documents executed in connection therewith, which instruments
and documents shall substantially conform to the draft versions previously
submitted to Landlord in accordance with clause B(ii) or otherwise Tenant shall
be required to again comply with the provisions of clause B(ii); (iv)the
assignee or subtenant shall not be entitled to sovereign immunity; (v) the
nature of the occupancy of the assignee or subtenant will not cause an excessive
density of employees or traffic or make excessive demands on the Building’s
services or facilities or lessen the dignity or character of the Building; (vi)
the assignee or subtenant will not be a disreputable person or entity; (vii)
such assignee or sublessee shall use the Demised Premises only for a Permitted
Use and in no event for a Prohibited Use; and (viii) such assignment or
subletting shall otherwise comply with the terms and conditions of this
Article 77, to the extent applicable.

 

C.                                     Assignments.

 

(i)                                     Any assignment or transfer of this Lease
shall be made only if, and shall not be effective until, the assignee shall
execute, acknowledge and deliver to Landlord an agreement whereby the assignee
shall assume, from and after the effective date of such assignment (or, in the
case of an Acquiring Entity or a Successor Entity (as such terms are defined in
Section H hereof), from and after the Commencement Date) the obligations of this
Lease on the part of Tenant to be performed or observed and whereby the assignee
shall agree that the provisions of this Article 77 shall, notwithstanding such
assignment or transfer, continue to be binding upon such assignee in respect of
all future

 

7

--------------------------------------------------------------------------------


 

assignments and transfers. The Named Tenant and any subsequent assignor of this
Lease covenants that, notwithstanding any assignment or transfer, whether or not
in violation of the provisions of this Lease, and notwithstanding the acceptance
of any of the Minimum Rent and/or Additional Rent by Landlord from an assignee,
transferee, or any other party, the Named Tenant (and any subsequent assignor of
this Lease) shall remain fully liable for the payment of the Minimum Rent and
Additional Rent and for the other obligations of this Lease on the part of
Tenant to be performed or observed. The joint and several liability of Tenant
and any immediate or remote successor in interest of Tenant and the due
performance of the obligations of this Lease on Tenant’s part to be performed or
observed shall not be discharged, released or impaired in any respect by any
agreement or stipulation made by Landlord extending the time of, or modifying
any of the obligations of, this Lease, or by any waiver or failure of Landlord
to enforce any of the obligations of this Lease. The listing of any name other
than that of Tenant, whether on the doors of the Premises or the Building
directory, or otherwise, shall not operate to vest any right or interest in this
Lease or in the Premises.

 

(ii)                                  In addition, it shall be a condition of
the occurrence of an assignment to an Acquiring Entity or a Successor Entity
that:

 

a.                                       Such entity shall, immediately
following the assignment, have (i) current assets of at least $995 million; (ii)
a net worth of at least $122 million; and (iii) a market capitalization of at
least $4.4 billion (except that if the Acquiring Entity or Successor Entity is
not a publicly traded entity, then the terms of clause (iii) shall not apply),
all computed in accordance with generally accepted accounting principles (the
foregoing known collectively as the “Financial Criteria”), which the parties
agree is the approximate Financial Criteria applicable to Tenant as of June 30,
2004; and

 

a.                                       Landlord shall have been delivered, at
least ten (10) business days prior to the effective date of such assignment,
proof reasonably satisfactory to Landlord that the assignee will meet the
Financial Criteria, as evidenced by financial statements prepared by the
assignee’s independent certified public accountant in a form reasonably
satisfactory to Landlord.

 

(iii)                               Subject to the terms herein, (i) a transfer
(however accomplished, whether in a single transaction or in a series of
unrelated transactions) of stock (or any other mechanism such as the issuance of
additional stock, a stock voting agreement, or changes in class or classes of
stock) which results in a change of control of Tenant, and (ii) a transfer (by
one or more transfers) of an interest in the distributions of profits and losses
of any partnership or joint venture (or any other mechanism such as the creation
of additional general partnership or limited partnership interests) which
results in a change of control of Tenant shall be deemed an assignment of this
Lease, except that the transfer of the outstanding capital stock of Tenant by
persons or parties though the “over the counter market” or through any
recognized stock exchange, (other than those deemed “insiders” within the
meaning of the Securities Exchange Act of 1934, as amended) shall not be deemed
an assignment of this Lease. For purposes of this Article 77, the term “control”
shall mean, (1) ownership or voting control, directly or indirectly, of more
than fifty (50%) percent of the outstanding voting stock of a corporation or
other majority equity interest if Tenant is not a corporation, or (2) an
interest which includes the ability to control the management of the applicable
entity, including without limitation, a general partner interest.

 

8

--------------------------------------------------------------------------------


 

D.                                    Subletting. With respect to each and every
sublease or subletting under the provisions of this Lease, it is further agreed
that:

 

(i)                                     No sublease shall be for a term
(including any renewal rights contained in the sublease) extending beyond the
expiration date of the initial term of this Lease;

 

(ii)                                  No sublease shall grant to the subtenant
any greater rights or impose on the subtenant any lesser obligations (other than
the payment of rent and other than modifications made solely to limit the
subtenant’s obligations so as to cover only the subleased premises) than the
rights granted to and obligations imposed on Tenant pursuant to the Lease;

 

(iii)                               No sublease shall be valid, and no subtenant
shall take possession of the Premises or any part thereof, until an executed
counterpart of the Sublease (and all ancillary documents executed in connection
with such subtenant’s occupancy of the Premises or with respect to or modifying
such sublease) has been delivered to Landlord;

 

(iv)                              Each sublease shall provide that, subject to
the provisions of any Landlord’s Nondisturbance Agreement (as hereinafter
defined) between Landlord and the subtenant thereunder, such sublease shall be
subject and subordinate to this Lease and to any matters to which this Lease is
or shall be subordinate, and that in the event of termination, reentry or
dispossession by Landlord under this Lease Landlord may, at its option (unless
Landlord shall have delivered a Landlord Non-Disturbance Agreement, as
hereinafter defined), take over all of the right, title and interest of Tenant,
as sublessor, under such sublease, and such subtenant shall, at Landlord’s
option (unless Landlord shall have delivered a Landlord Non-Disturbance
Agreement), attorn to Landlord pursuant to the then executory provisions of such
sublease, except that Landlord shall not be (i) liable for any previous act or
omission of Tenant under such sublease, (ii) subject to any credit, offset,
claim, counterclaim, demand or defense which such subtenant may have against
Tenant, (iii) subject to any free or abated rent provided or to be provided to
the subtenant thereunder; (iv) bound by any previous modification of such
sublease which does not comply with the terms of this Lease and which has not
been provided to Landlord, or by any previous payment of any amount due under
this Lease more than one (1) month in advance of the due date thereof, (v) bound
by any covenant of Tenant to undertake or complete any construction of the
Premises or any portion thereof, (vi) required to account for any security
deposit of the subtenant other than any security deposit actually delivered to
Landlord by Tenant, (vii) responsible for any monies (including without
limitation any work allowance) owing by Tenant to the credit of subtenant,
(viii) bound by any obligation to make any payment to such subtenant or grant
any credits, except for services, repairs, maintenance and restoration provided
for under the sublease to be performed after the date of such attornment, or
(ix) required to remove any person occupying the Premises or any part thereof
(the matters described in the foregoing clauses (i) through (ix) being herein
collectively called the “Excluded Obligations”);

 

(v)                                 Each sublease shall provide that the
subtenant may not assign its rights thereunder or further sublet the space
demised under the sublease, in whole or in part, except with Landlord’s prior
written consent (it being agreed that a change of control, as defined herein, of
any subtenant shall be deemed to be an assignment of such sublease); and

 

9

--------------------------------------------------------------------------------


 

(vi)                              Each subletting shall be subject to all of the
covenants, agreements, terms, provisions and conditions contained in this Lease.
The Named Tenant shall and will remain fully liable for the payment of the
Minimum Rent and Additional Rent due and to become due hereunder and for the
performance of all the covenants, agreements, terms, provisions and conditions
contained in this Lease on the part of Tenant to be performed and all acts and
omissions of any licensee or subtenant or anyone claiming under or through any
subtenant which shall be in violation of any of the obligations of this Lease,
and any such violation shall be deemed to be a violation by Tenant. Tenant
further agrees that notwithstanding any such subletting, no other and further
subletting of the Premises by Tenant or any person claiming through or under
Tenant shall or will be made except upon compliance with and subject to the
provisions of this Article.

 

E.                                      Landlord’s Non-Disturbance Agreement.  
Upon Tenant’s request, Landlord shall enter into a Landlord’s Non-Disturbance
Agreement with the subtenant under any sublease complying with all of the terms
of this Article 77 (including, without limitation Section D hereof), provided
that:

 

(i)                                     such sublease demises not less than one
(1) full floor of the Building;

 

(ii)                                  such sublease provides for rentals which
are equal to or in excess of the Minimum Rent and all Additional Rent then
payable hereunder (prorated on a square-foot basis for a sublease of less than
all of the Premises) (hereafter, “Minimum Sub-Rent”) or, in the alternative,
provides for a rental rate that is less than the Minimum Sub-Rent, but will
automatically increase to the Minimum Sub-Rent in the event of a termination of
this Lease and the attornment of the subtenant to Landlord; and

 

(iii)                               such subtenant shall have delivered a
security deposit equal to at least four (4) months’ Minimum Rent payable
thereunder.

 

For purposes hereof, the term “Landlord’s Non-Disturbance Agreement” shall mean
an agreement on Landlord’s standard form between Landlord and any subtenant of
at least one full floor of the Premises wherein Landlord agrees that, provided
such subtenant is not then in default of its sublease obligations beyond the
expiration of any applicable notice and cure period and provided further that
Landlord shall have no obligation for any Excluded Obligations (as such term is
defined in Section D(iv) hereof), it shall not disturb such subtenant’s
possession of the subleased premises upon the termination of this Lease and
shall recognize such subtenant upon the then executory terms of such sublease.

 

F.                                      Profit Recapture.  Tenant shall pay to
Landlord as Additional Rent, a sum equal to 50% of (x) any Minimum Rent and
Additional Rent or other consideration paid to Tenant by any assignee or
subtenant which is in excess of the Minimum Rent and Additional Rent then being
paid by Tenant to Landlord pursuant to the terms hereof, and (y) any other
profit or gain realized by Tenant from any such assignment or subletting, after
deducting in both such cases Tenant’s out-of-pocket reasonable (i) legal fees,
marketing and advertising costs, brokerage commission, fees payable to Landlord
under this Article 77, and architect’s fees directly incurred in connection with
such sublease or assignment, (ii) work incurred in connection with preparing the
Premises for occupancy by such sublessee or assignee, and (iii) any cash
contributions (or so-called tenant improvement allowances) payable to subtenant,
such expenses to be amortized over the term of the sublease (in the case of a
sublease) or over the term of this Lease (in the case of an assignment where the
consideration is not paid in a lump sum on the date of such assignment). If only
a part of the Premises is sublet, then the rent paid therefore by Tenant to
Landlord shall be equitably apportioned. The terms of this Paragraph F shall not
apply to an assignment or subletting to a

 

10

--------------------------------------------------------------------------------


 

corporation or other entity into which Tenant shall be merged or consolidated (a
“Successor Entity”), an entity which acquires all or substantially all of the
assets, stock, or other equity interest of Tenant (an “Acquiring Entity”), or an
entity which controls, is controlled by, or is under common control with Tenant
(a “Related Entity”).

 

G.                                     Landlord’s Cancellation Right.   
Notwithstanding anything to the contrary herein, in the event of (i) an
assignment of this Lease, or (ii) a subletting of all or a portion of the
Demised Premises where, upon the making of such sublease, more than fifty
percent (50%) of the Demised Premises shall be subleased to parties who are not
ImClone Tenants, Landlord shall have the option to (x) in the event of an
assignment, cancel this Lease, or (y) in the event of a sublease, cancel this
Lease proportionately with respect to the proposed subleased premises, by giving
Tenant written notice of its intention to do so within ten (10) business days of
the giving of the notice described in Paragraph B hereof, in which event such
cancellation shall become effective on the effective date of such proposed
subletting or assignment, with the same force and effect as if said cancellation
date were the date originally set forth as the expiration date of the term of
this Lease. The terms of this Paragraph G shall not apply to an assignment or
subletting to a Successor Entity, an Acquiring Entity, or a Related Entity.

 

H.                                    Lab Space License.     Tenant shall have
the right, without obtaining Landlord’s consent, without prior notice to
Landlord (except as hereafter provided) and without being subject to the terms
of Paragraphs F and G hereof, from time to time, subject to all of the
provisions of this Lease, to permit portions of the Lab Space to be used or
occupied under so-called “lab sharing” arrangements by any individual or entity
with whom Tenant has a significant ongoing business relationship other than as
tenants of the Lab Space, such as, by way of example, Tenant’s licensees and
franchisees (each such lab space user, a “Lab Space User”); provided, that (i)
any such use or occupancy of Lab Space shall be without the installation of
demising walls separating such Lab Space, any separate entrance or any signage
identifying such Lab Space User, (ii) at any time during the term, the aggregate
of the rentable square footage then used by Lab Space Users pursuant this
Section L shall not exceed fifteen percent (15%) of the then rentable square
footage of the Lab Space, (iii) each Lab Space User shall use the Premises in
accordance with the applicable provisions of this Lease, and only for the use
expressly permitted pursuant to this Lease, (iv) in no event shall the use of
any portion of the Premises by a Lab Space User create or be deemed to create
any right, title or interest of such Lab Space User in any portion of the
Premises or this Lease, (v) such lab sharing arrangement shall terminate
automatically upon the termination of this Lease or in the event that such Lab
Space User is causing excessive traffic in the Building or is detrimental to the
operation and use of the Building, (vi) Tenant shall receive no rent or other
payment or consideration for the use or occupancy of any space in the Lab Space
by any Lab Space User in excess of an allocable share of the Rent reserved
hereunder, and (vii) such lab sharing arrangement is for a valid business
purpose and not to circumvent the provisions of this Article. No later than five
(5) business days prior to entering into any such lab sharing arrangement,
Tenant shall notify Landlord in writing of its plan to provide any space in the
Lab Space to a Lab Space User, which notice shall include the rentable square
feet of the Lab Space to be occupied by such Lab Space User, together with a
copy of the agreement relating to the use or occupancy of such portion of the
Premises by such Lab Space User. The rights granted to Tenant in this
Section shall be personal to ImClone Tenants.

 

I.                                         Expedited Arbitration.     In the
event of a dispute with respect to an assignment, subletting or licensing under
the terms of this Article 77, either party may submit such dispute to
arbitration, within twenty (20) days of the occurrence of the event giving rise
to such dispute (time being of the essence) in The City of New York in
accordance with the rules and regulations for

 

11

--------------------------------------------------------------------------------


 

commercial matter of the American Arbitration Association in New York or its
successors (“AAA”). Any such dispute shall be resolved by a single arbitrator
jointly selected by the parties within five (5) business days after the giving
of the notice of arbitration by the party so requesting to the other, or if the
parties are unable to agree on, or fail or refuse to select, an arbitrator
within such five (5) business day period, either party, upon notice to the
other, may request such appointment by the AAA. However, if the AAA is not then
in existence or does not desire to act, then either party may apply to any judge
or a court of competent jurisdiction in the State of New York for the
appointment of an arbitrator to hear the parties and determine the matter. The
ruling or determination of the arbitrator shall be final and binding upon the
parties, whether or not a judgment shall be entered in any court; however,
judgment upon the award rendered may not be entered in any court having
jurisdiction. Any decision made by an arbitrator pursuant to this provision
shall be made within twenty (20) days from the appointment of such arbitrator.
In rendering its decision and award the arbitrator shall have no power to modify
any of the provisions of this Lease, and the jurisdiction or the arbitrator is
limited accordingly. The fees of the arbitrator shall be paid by the
non-prevailing party. Landlord and Tenant shall each have the right to appear
and be represented by counsel before said arbitrator and to submit such data and
memoranda in support of their respective positions in the matter in dispute as
may be reasonably necessary or appropriate in the circumstances.”

 

J.                                        Landlord’s Expenses.     Tenant shall
pay all of Landlord’s reasonable out of pocket costs and expenses directly
incurred in connection with its review of any sublease, assignment, subtenant or
assignee.

 

K.                                    Prohibited Uses.     Notwithstanding
anything to the contrary herein, in no event shall the Premises be used for any
of the following uses (collectively, “Prohibited Uses”): (a) a banking, trust
company, safe deposit business, a savings and loan association, or a loan
company operating an “off the street” business to the general public at the
Premises, (b) the sale of travelers’ checks and/or foreign exchange, (c) a stock
brokerage office or for stock brokerage purposes operating an “off the street”
business to the general public at the Premises, (d) a restaurant, bar or
catering facility, or for the sale of confectionery, soda, beverages,
sandwiches, ice cream or baked goods (except if expressly provided otherwise
elsewhere in this Lease), (e) the business of photographic reproductions and/or
offset printing (except that Tenant and its permitted assignees, subtenants and
occupants may use part of the Premises for photographic reproductions and/or
offset printing in connection with, either directly or indirectly, its own
business and/or activities), (f) an employment or travel agency (other than a
corporate or wholesale travel agency which does not operate an “off the street”
business to the general public at the Premises), (h) a school, classroom or
training facility (other than a training facility for Tenant’s employees), (i)
medical, dental or psychiatric offices, (j) conduct of an auction, (k) gambling
activities, (1) a messenger service, (m) a salon, (n) the giving of massages, or
(o) the conduct of obscene, pornographic or similar disreputable activities.

 

9.                                       Tenant’s Alterations.

 

A.                                   Landlord’s Consent.     Notwithstanding
anything to the contrary in the Lease, Landlord shall not unreasonably withhold
or delay its consent to any Tenant’s alterations, provided such alterations are
nonstructural, do not affect the Building’s heating, electrical, plumbing,
mechanical or other Building systems, and do not cause any vertical penetrations
in the Building. In the event Landlord fails to approve or reject Tenant’s
request to perform (x) a Specialty Alteration (as hereinafter defined) within
thirty (30) days of Tenant’s request, (y) an alteration that is not a Specialty
Alteration within twenty (20) days of Tenant’s request, or (z) any resubmission
of alteration plans within ten (10) days of Tenant’s request, Landlord’s consent
shall be deemed given; provided Tenant’s request is made by notice given to
Landlord,

 

12

--------------------------------------------------------------------------------


 

by certified mail return receipt requested, to the attention of Sam Rosenblatt,
and which shall state, in bold-faced capitalized letters, the following “WE
HEREBY REQUEST YOUR CONSENT TO AN ALTERATION. PURSUANT TO PARAGRAPH 9 OF THE 4TH
MODIFICATION OF LEASE AGREEMENT, LANDORD’S APPROVAL SHALL BE DEEMED GIVEN TO
SUCH ALTERATION IF LANDLORD FAILS TO RESPOND TO (I) A SPECIALTY ALTERATION
WITHIN 30 DAYS OF THIS REQUEST; (II) AN ALTERATION THAT IS NOT A SPECIALTY
ALTERATION WITHIN 20 DAYS OF THIS REQUEST; AND (III) A RESUBMISSION WITHIN 10
DAYS OF THIS REQUEST.”

 

B.                                     Modification of Original Lease.   For so
long as the Named Tenant or any Successor Entity, Acquiring Entity or Related
Entity is the occupant of the portion of the Premises where any alteration is
proposed, Section 44(D) of the Original Lease shall not apply to such
alteration.

 

C.                                     Restoration.     Upon the applicable
Expiration Date or sooner termination of the Lease, Tenant, at its sole cost and
expense and subject to the terms hereinafter provided, shall remove all
Specialty Alterations (as hereinafter defined) from the applicable portion of
the Premises and restore the portion of the Premises subject to such Specialty
Alterations to a vacant, demolished, and broom-clean condition (such work being
hereinafter referred to as the “Restoration Work”). To the extent that any
Restoration Work constitutes an alteration under this Lease, such alteration
shall be subject to the terms and conditions of this Lease with respect to
alterations. “Specialty Alterations” shall mean any and all: changes to the
Building’s electrical system to accommodate Tenant; vertical penetrations, roof
equipment and roof penetrations, Lab Space (including, without limitation, any
and all laboratories, testing areas, research facilities, manufacturing areas
and equipment, animal equipment and cages, and animal testing facilities),
vaults, ADA compliant bathroom(s), internal staircases, slab penetrations,
dumbwaiters, raised floors, vertical (between floors of the Building)
transportation systems, cabling and equipment located in space outside of the
Premises (including, without limitation, risers or other installations installed
in any elevator shaft in the Building) and other installations made by or at the
direction of Tenant which penetrate the slabs between the floors of the
Building, and other unique or specialized installations of similar character or
nature. Tenant’s obligation and liability with respect to the removal of
Specialty Alteration(s) and the performance of the Restoration Work shall
survive the Expiration Date or sooner expiration or termination of the Lease.

 

10.                                 Subordination.

 

A.                                   Non-Disturbance Agreements.    
Notwithstanding anything to the contrary in the Lease, the subordination of the
Lease to any superior mortgages and ground and underlying leases existing on the
date hereof shall only be effective if the holder thereof shall grant to any
ImClone Tenant a so-called non-disturbance agreement which shall be on such
mortgagee’s or ground or underlying lessor’s standard form (provided that it
shall be binding upon and inure to the benefit of any assignee that is an
ImClone Tenant); subject, however, to the provisions hereof. Notwithstanding the
foregoing, Landlord shall have no obligation to deliver a non-disturbance
agreement for the benefit of Tenant if Tenant shall be in default of any
monetary obligation or material non-monetary obligation hereunder beyond the
expiration of any applicable notice and/or grace period. In addition, Landlord
agrees to request and use commercially reasonable efforts to obtain,, from any
future superior mortgagees and ground and underlying lessors a non-disturbance
agreement for the benefit of Tenant.

 

B.                                     Tenant’s Obligations.     In connection
with the delivery of a non-disturbance agreement as set forth above, Tenant must
(a) provide to any such mortgagee or ground or underlying lessor all such
information as such party may

 

13

--------------------------------------------------------------------------------


 

reasonably require within twenty (20) days following request by Landlord,
including without limitation, financial statements certified by Tenant’s
certified public accountant, (b) execute, acknowledge and return within twenty
(20) days the form of non-disturbance agreement provided by such mortgagee or
ground or underlying lessor, and (c) pay all of such mortgagee’s or ground or
underlying lessor’s costs and counsels’ fees in connection therewith. If Tenant
does not deliver any such requested financial information or execute the
standard form of such agreement provided by any mortgagee or ground or
underlying lessor, Tenant acknowledges that Landlord shall have satisfied its
obligation pursuant to this Section 10 and the Lease shall be subordinate to
such mortgage, ground or underlying lease, notwithstanding anything herein to
the contrary.

 

11.                                 Modifications to Lease.

 

A.                                   As of January 1, 2005, the following
provisions are hereby deleted from the Lease: (i) Sections 58(G) and 58(M) of
the Original Lease (provided, however, that in the event Tenant shall grant a
security interest in, or otherwise encumber, any personalty or equipment in the
Premises, nothing herein shall be deemed to grant the secured party (x) any
rights greater than Tenant’s under this Lease; (y) any additional time to remove
from the Premises any secured property; or (z) the right to receive any
additional notices hereunder); (ii) Articles 4, 5 and 15 of the First
Modification; (iii) Articles 4, 5 and 15 of the Second Modification; and (iv)
Articles 4, 13 and 14 of the Third Modification.

 

B.                                     Articles 6 and 50 of the Original Lease
are hereby modified to provide that Tenant is not obligated to make any
structural alterations in order to cure any violations, unless the same arise
from Tenant’s manner of use of the Premises or any alterations made in the
Premises by Tenant

 

C.                                     Article 17(1) of the Original Lease is
hereby modified by deleting all occurrences of the words “fifteen (15)” and
replacing these with “thirty (30)”.

 

D.                                    The following language is hereby added to
the fifth line of Article 17(2) of the Original Lease after the words “herein
required”: “for a period of five (5) business days after the same is due”.

 

E.                                      The following is hereby added to the end
of Article 20 of the Original Lease: “In exercising its rights under this
Article 20, Landlord shall use reasonable efforts to minimize interference with
Tenant’s operations in the Premises, except that nothing herein shall obligate
Landlord to employ overtime labor.”

 

F.                                      Article 62 of the Original Lease is
hereby modified so as to replace the words “five (5) days” in the first line
with the words ‘‘ten (10) days”, and so as to replace the words “five cents” in
the fourth line with “two cents”.

 

G.                                     Notwithstanding anything to the contrary
in Article 68 of the Original Lease, Tenant shall be obligated to discharge any
mechanics’ lien, and to file a release or satisfaction thereof, within thirty
(30) days of the giving of notice thereof by Landlord.

 

12.                                 Security Deposit

 

A.                                   Increase in Security Deposit.     The
parties acknowledge that Landlord is presently holding a security deposit in the
amount of $292,458.84, and that such security deposit is being held by Landlord
in accordance with Article 32 of the Original Lease. Such security deposit is
hereby increased to the sum of $332,264.67 and accordingly Tenant is hereby
simultaneously delivering to Landlord the sum of $39,805.83 so as to accordingly
increase the security

 

14

--------------------------------------------------------------------------------


 

 

deposit. Such sum shall be held subject to and in accordance with Articles 32
and 79 of the Original Lease in an FDIC insured interest bearing bank account.

 

B.                                     Reduction in Security
Deposit.     Provided that (i) Tenant shall not then be in (x) monetary default,
or (y) non-monetary default beyond the expiration of any applicable notice and
cure period, under any of its obligations under this Lease, and (ii) Tenant
shall have vacated and surrendered possession of the Short-Term Space and shall
have otherwise complied with all of Tenant’s obligations hereunder with respect
to the surrender and restoration of the Short-Term Space, then within thirty
(30) days following the Short-Term Space Expiration Date, the security deposit
shall reduce to the sum of (x) $148,548.93, plus (y) any ROFO Security Deposits
(as hereinafter defined), and Landlord shall return to Tenant any portion of the
security deposit then held by Landlord in excess of such sum, together with
interest thereon.

 

C.                                     Administrative Fee and
Interest.     Landlord shall be entitled to deduct from any interest earned on
the security deposit, as an administrative fee and in lieu of any other
administrative and custodial charges with respect thereto, a fee equal to the
lesser of (i) one percent (1%) per annum, and (ii) the amount of such interest.
Provided Tenant is not then in default under the Lease, upon Tenant’s request,
any interest earned on the security deposit shall be payable annually to Tenant
(after first deducting payment of the foregoing fee).

 

13.           Renewal Terms.

 

A.                                   Short-Term Space Renewal
Terms.     Provided that Tenant shall then be (a) current in its monetary
obligations and not in monetary default under the Lease, and (b) not in
non-monetary default beyond the expiration of any applicable notice and cure
period under the Lease, either at the time of the exercise of the options
hereinafter described or at the time of commencement of the applicable
Short-Term Space Renewal Term (as hereinafter defined), Tenant shall have the
right:

 

(iii)          to renew the term of the Lease with respect to the Short-Term
Space only for the period from January 1, 2008 through December 31, 2008 (the
“First Short-Term Space Renewal Term”); and

 

(iv)          to renew the term of the Lease with respect to the Short-Term
Space only for the period from January 1, 2009 through December 31, 2009 (the
“Second Short-Term Space Renewal Term”).

 

The First Short-Term Space Renewal Term and the Second Short-Term Space Renewal
Term are each also known as a “Short-Term Space Renewal Term” and collectively
as the “Short-Term Space Renewal Terms”. Each Short-Term Space Renewal Term
shall be upon the same terms as in the Lease, as modified hereby, except that
(i) the Minimum Rent during each of the Short-Term Space Renewal Terms shall be
determined as provided in Paragraph C below; and (ii) except for the Short-Term
Space Renewal Terms, Tenant shall have no additional right to renew the term of
the Lease in respect of the Short-Term Space.

 

B.                                     Short-Term Space Renewal Term
Notices.     If Tenant so elects to exercise either of the Short-Term Space
Renewal Terms, Tenant shall give written notice (“Tenant’s Short-Term Space
Renewal Notice”) to Landlord of such election (x) on or before the day that is
nine (9) months prior to the commencement of the First Short-Term Space Renewal
Term, and (y) on or before the day that is four (4) months prior to the
commencement of the Second Short-Term Space Renewal Term. Upon Landlord’s
receipt of Tenant’s Short-Term Space Renewal Notice, the Lease, subject to the
provisions of this Section 13, shall be automatically extended for the
applicable Short-Term Space Renewal Term with the same force and effect as

 

15

--------------------------------------------------------------------------------


 

if such Short-Term Space Renewal Term had been originally included in the Term.

 

C.                                     Short-Term Space Renewal Term Minimum
Rent.

 

(i)                                     If Tenant elects to renew the term of
the Short-Term Space for the First Short-Term Space Renewal Term, the annual
Minimum Rent for the Short-Term Space only shall be at the rate of $1,131,302.25
per annum ($94,275.18 per month).

 

(ii)                                  If Tenant elects to renew the term of the
Short-Term Space for the Second Short-Term Space Renewal Term, the annual
Minimum Rent for the Short-Term Space only shall be at the rate of $1,160,310.00
per annum ($96,692.50 per month).

 

D.                                    Long-Term Space Renewal Terms. Provided
that Tenant shall then be (a) current in its monetary obligations and not in
monetary default under the Lease, and (b) not in non-monetary default beyond the
expiration of any applicable notice and cure period under the Lease, either at
the time of the exercise of the options hereinafter described or at the time of
commencement of the applicable Long-Term Space Renewal Term (as hereinafter
defined), Tenant shall have the right:

 

(i)            to renew the term of the Lease with respect to the Long-Term
Space only for the period from January 1, 2015 through December 31, 2019 (the
“First Long-Term Space Renewal Term”), and

 

(ii)           to renew the term of the Lease with respect to the Long-Term
Space only for the period from January 1, 2020 through April 30, 2023 (the
“Second Long-Term Space Renewal Term”).

 

The First Long-Term Space Renewal Term and the Second Long-Term Space Renewal
Term are each also known as a “Long-Term Space Renewal Term” and collectively as
the “Long-Term Space Renewal Terms”. Each Long-Term Space Renewal Term shall be
upon the same terms as in the Lease, as modified hereby, except that (i) the
Minimum Rent during each of the Long-Term Space Renewal Terms shall be
determined as provided in Paragraph F below; (ii) the “Base Tax” for each
Long-Term Space Renewal Term shall mean the Taxes payable for the calendar year
commencing on January 1 of the first year of each such Long-Term Space Renewal
Term and ending on December 31 of that same calendar year; and (iii) except for
the Long-Term Space Renewal Terms, Tenant shall have no additional right to
renew the term of the Lease in respect of the Long-Term Space. Any ROFO Space
(as such term is hereinafter defined) that shall be incorporated into the
Premises in accordance with Section 14(A) hereof shall, for the purpose of this
Section 13, be deemed to be “Long-Term Space”.

 

E.                                      Long-Term Space Renewal Term
Notices.     If Tenant elects to exercise either of the Long-Term Space Renewal
Terms, Tenant shall give written notice (“Tenant’s Long-Term Space Renewal
Notice”) to Landlord of such election on or before the day that is nine (9)
months prior to the commencement of the applicable Long-Term Space Renewal Term,
it being agreed that the day that is nine (9) months prior to the commencement
of the applicable Long-Term Space Renewal Term shall hereafter be referred to as
the “Notice Date”. Upon Landlord’s receipt of Tenant’s Long-Term Space Renewal
Notice, the Lease, subject to the provisions of this Section 13, shall be
automatically extended for the applicable Long-Term Space Renewal Term with the
same force and effect as if such Long-Term Space Renewal Term had been
originally included in the Term.

 

16

--------------------------------------------------------------------------------


 

F.                                      Long-Term Space Renewal Term Minimum
Rent.

 

(i)                                     If Tenant elects to renew the term of
the Long-Term Space for the First Long-Term Space Renewal Term, the annual
Minimum Rent for the Long-Term Space for the period from January 1, 2015 through
December 31, 2015 shall be at the greater of (a) the sum of (i) the annual
Minimum Rent for the Long-Term Space payable immediately prior to commencement
of the First Long-Term Space Renewal Term, including any ROFO Minimum Rent, as
hereinafter defined (the parties agreeing that such sum shall be $1,012,333.50
prior to inclusion of any ROFO Minimum Rent), and (ii) the annual Tenant’s Tax
Payment for the Long-Term Space payable immediately prior to commencement of the
First Long-Term Space Renewal Term, including, without limitation, any ROFO Tax
Payment, as hereinafter defined (the parties agreeing that for purposes of the
calculations to be made in this Paragraph F the Tenant’s Share for the Long-Term
Space, excluding any ROFO Space, is deemed to be 8.76%), and (b) 95% of the FMV
(as hereinafter defined). Commencing on January 1, 2016, and on the first day of
each and every year thereafter during the First Long-Term Space Renewal Term,
the Minimum Rent shall be increased by the greater of (i) 2.777% of the Minimum
Rent payable immediately prior thereto, and (ii) the CPI Increase (as
hereinafter defined).

 

(ii)                                  If Tenant elects to renew the term of the
Long-Term Space for the Second Long-Term Space Renewal Term, the annual Minimum
Rent for the Long-Term Space for the period from January 1, 2020 through
December 31, 2020 shall be at the greater of (a) the sum of the annual Minimum
Rent and the annual Tenant’s Tax Payment payable with respect to the Long-Term
Space under the Lease for the Long-Term Space on December 31, 2019, and (b) 95%
of the FMV (as hereinafter defined). Commencing on January 1, 2021, and on the
first day of each and every year thereafter during the Second Long-Term Space
Renewal Term, the Minimum Rent shall be increased by the greater of (i) 2.777%
of the Minimum Rent payable immediately prior thereto, and (ii) the CPI Increase
(as hereinafter defined).

 

G.                                     FMV Determination.     The FMV with
respect to each of the Long-Term Space Renewal Terms shall be determined by the
mutual written agreement of Landlord and Tenant. In the event that Landlord and
Tenant shall not have reached mutual agreement as to the FMV on or before the
day that is sixty (60) days following the Notice Date, then Landlord and Tenant
each shall, no later than the day that is seventy-five (75) days following the
Notice Date, select a Real Estate Appraiser (as hereinafter defined). If either
party shall fail to so appoint a Real Estate Appraiser, the one Real Estate
Appraiser so appointed shall proceed to determine the FMV. In the event that the
Real Estate Appraisers selected by Landlord and Tenant agree as to the FMV, said
determination shall be binding on Landlord and Tenant. In the event that the
Real Estate Appraisers selected by Landlord and Tenant cannot agree as to the
FMV on or before the day that is one hundred five (105) days following the
Notice Date, then said Real Estate Appraisers shall jointly select a third Real
Estate Appraiser, provided that if they cannot agree on the third Real Estate
Appraiser on or before the day that is one hundred twenty (120) days following
the Notice Date, then said third Real Estate Appraiser shall be selected in
accordance with the rules prescribed by the American Arbitration Association in
New York, New York (or any successor thereto). The FMV shall then be determined
by the third Real Estate Appraiser no later than the day that is one hundred
fifty (150) days following the Notice Date and said determination shall be
binding on Landlord and Tenant. The appraisal shall be conducted in accordance
with the provisions of this Section and, to the extent not inconsistent
herewith, in accordance with the prevailing rules of the American Arbitration
Association in New York (or any successor thereto). The final determination of
the Real Estate Appraiser(s) shall be in writing and shall be binding and
conclusive upon the parties, each of which shall receive

 

17

--------------------------------------------------------------------------------


 

counterpart copies thereof. In rendering such decision the Real Estate
Appraiser(s) shall not add to, subtract from or otherwise modify the provisions
of this Lease. Landlord and Tenant shall each pay the fees of their respective
Real Estate Appraisers. The fees of the third Real Estate Appraiser, if any,
shall be divided evenly. If by the commencement of the applicable Long-Term
Space Renewal Term, or the date on which the ROFO Space shall be included in the
Premises, as applicable, the Minimum Rent pursuant to this Paragraph D shall not
have been determined by the Real Estate Appraiser(s), Tenant shall pay Minimum
Rent hereunder until such determination is made at a rate reasonably estimated
by Landlord as the appropriate Minimum Rent for the Premises for such period,
subject to adjustment upon determination of such Minimum Rent whether by
appraisal by the Real Estate Appraiser(s) as hereinabove provided or by
agreement of Landlord and Tenant. Upon such determination, Tenant shall promptly
pay to Landlord any underpayment of Minimum Rent and, in the event of any
overpayment of Minimum Rent during such period, Landlord shall credit the amount
of such overpayment of Minimum Rent against the payments of Minimum Rent next
coming due until such time as the overpayment has been fully credited to Tenant.

 

H.                                    Definitions.     As used herein:

 

(i)                                     The term “FMV” shall mean the
anticipated annual fair market rental value of the Premises as if constructed
with a customary office space installation consistent with the nature of the
Building, on the commencement date of the applicable Long-Term Space Renewal
Term, where such fair market value is calculated by considering all relevant
market factors.

 

(ii)                                  The term “Real Estate Appraiser” shall
mean a qualified and impartial person being a member of the Appraisal Institute
and having not less than ten (10) years’ experience as an appraiser of leasehold
estates relating to “Class B” New York County office buildings and in addition,
shall have had experience appraising leasehold estates in the vicinity of the
Building.

 

(iii)                               The term “CPI Increase” shall mean the
percentage increase from the Base Index to the Current Index of the Consumer
Price Index (as such terms are hereinafter defined). [By way of example only, if
the Base Index shall be 102, and the Current Index 105, then the CPI Increase
shall be 2.94% (the fraction obtained by dividing 3 by 102, and multiplying the
same by 100)].

 

(iv)                              During the First Long-Term Space Renewal Term,
the “Base Index” shall initially refer to the Consumer Price Index published,
for the month of October 2014 and following each increase in the Minimum Rent
pursuant to Section C (iii) above, the Base Index shall refer to the Consumer
Price Index published for the subsequent October. During the Second Long-Term
Space Renewal Term, the “Base Index” shall initially refer to the Consumer Price
Index published for the month of October 2019 and following each increase in the
Minimum Rent pursuant to Section C (iv) above, the Base Index shall refer to the
Consumer Price Index published for the subsequent October.

 

(v)                                 During the First Long-Term Space Renewal
Term, the “Current Index” shall initially refer to the Consumer Price Index
published for the month of October 2015, and following each increase in the
Minimum Rent pursuant to Section C (iii) above, the Current Index shall refer to
the Consumer Price Index published for the subsequent October. During the Second
Long-Term Space Renewal Term, the “Current Index” shall initially refer to the
Consumer Price Index published for the month of October 2020, and following each
increase in the Minimum Rent pursuant to Section C (iv) above, the Current Index

 

18

--------------------------------------------------------------------------------


 

shall refer to the Consumer Price Index published for the subsequent October.

 

(vi)                              The “Consumer Price Index” shall mean the
Consumer Price Index for All Urban Consumers published by the Bureau of Labor
Statistics of the United States Department of Labor, New York, N.Y.
-Northeastern N.J. Area, All Items (1982-84=100), or any successor index
thereto, appropriately adjusted. In the event that the Consumer Price Index is
converted to a different standard reference base or otherwise revised, the
determination of adjustments provided for herein shall be made with the use of
such conversion factor, formula or table for converting the Consumer Price Index
as may be published by the Bureau of Labor Statistics or, if said Bureau shall
not publish the same, then with the use of such conversion factor, formula or
table as may be published by Prentice-Hall, Inc., or any other nationally
recognized publisher of similar statistical information. If the Consumer Price
Index ceases to be published, and there is no successor thereto, such other
index as Landlord shall reasonably select shall be substituted for the Consumer
Price Index.

 

I.                                         Miscellaneous.     Nothing in this
Section 13 shall affect Tenant’s obligations to pay Additional Rent under the
Lease. In the event that Tenant exercises any option in respect of any
Short-Term Space Renewal Term or Long-Term Space Renewal Term (each also known
as a “Renewal Term”) in accordance with this Section 13, the term “Term” shall
mean the original term as extended for the applicable Renewal Term, and the term
“Expiration Date” shall mean the date of expiration of the applicable Renewal
Term. Any termination, cancellation or surrender of this Lease shall terminate
any right of renewal. If Tenant shall fail to exercise the First Short-Term
Space Renewal Term, it shall be deemed to have waived its right to exercise the
Second Short-Term Space Renewal Term. If Tenant shall fail to exercise the First
Long-Term Space Renewal Term, it shall be deemed to have waived its right to
exercise the Second Long-Term Space Renewal Term. Upon the determination of the
Minimum Rent for the First Long-Term Space Renewal Term, the Second Long-Term
Space Renewal Term, and the period during which any ROFO Space shall be included
in the Premises, as applicable, Landlord and Tenant, upon the demand of either
of them, shall enter into a supplementary agreement, to set forth such Minimum
Rent. Time shall be of the essence with respect to the exercise by Tenant of all
of its options under this Article. The rights granted to Tenant in this Section
13 shall be personal to ImCIone Tenants only.

 

14.           Rights of First Offer.

 

A.                                   ROFO Spaces.     Provided that Tenant shall
then be (a) current in its monetary obligations and not in monetary default
under the Lease, and (y) not in non-monetary default beyond the expiration of
any applicable notice and cure period under the Lease, and subject to the terms
hereinafter provided, Tenant will have a one-time right of first offer with
respect to any of “Suite 502”, “Suite 504”, “Suite 506”, “Suite 512”, and “Suite
528” located on the fifth floor of the Building and shown on Exhibit A annexed
hereto (any such space, “ROFO Space”) upon the ROFO Terms (as hereinafter
defined). Set forth on Exhibit C attached hereto and made a part hereof is a
list of each ROFO Space and the expiration dates of the leases of the existing
occupants of such ROFO Space (each such date known as a “ROFO Option Date”).  In
the event Landlord believes that it will come into possession of any of the ROFO
Spaces earlier than the applicable ROFO Option Date, Landlord shall have the
right to accelerate such ROFO Option Date by notice given to Tenant specifying
the new ROFO Option Date, and which notice shall be given to Tenant no later
than forty-five (45) days prior to the new ROFO Option Date. If Tenant seeks to
exercise its right to lease any of such ROFO Space upon the ROFO Terms, Tenant
shall give Landlord written notice of such right no later

 

19

--------------------------------------------------------------------------------


 

than the date that is nine (9) months prior to the applicable ROFO Option Date
(or, in the case of any accelerated ROFO Option Date, no later than fifteen (15)
days prior to the accelerated ROFO Option Date), time being of the essence
(which notice must be given to Landlord, by certified mail, return receipt
requested, to the attention of Sam Rosenblatt, and which must state, in
bold-faced capitalized letters, the following “WE HEREBY EXERCISE OUR RIGHT,
PURSUANT TO PARAGRAPH 14 OF THE 4TH MODIFICATION OF LEASE AGREEMENT, TO LEASE
THE FOLLOWING ROFO SPACE, AS DEFINED THEREIN:
                                ”). Upon the date that Landlord shall deliver
possession of such ROFO Space to Tenant vacant, free of personalty and
broom-clean (but in no event prior to the applicable ROFO Option Date, as the
same may have been accelerated), the same shall be leased to Tenant upon the
ROFO Terms.

 

B.                                     Inability to Deliver Possession.     If
for any reason Landlord shall be unable to deliver possession of any ROFO Space
that Tenant has agreed to Lease in accordance with Section A hereof on any ROFO
Option Date, Landlord shall have no liability to Tenant therefore (except as
otherwise expressly provided herein) and the validity of the Lease and this
Agreement shall not be impaired (except that no rent shall be payable with
respect to such undelivered ROFO Space), nor shall the Term be extended, by
reason thereof, and Tenant shall accept delivery of such ROFO Space when
delivered to Tenant, provided that such ROFO Space is vacant, free of personalty
and broom-clean. This Paragraph B shall be an express provision to the contrary
for purposes of Section 223-a of the New York Real Property Law and any other
law of like import now or hereafter in effect. Notwithstanding the foregoing, in
the event that Landlord shall fail to deliver any ROFO Space to Tenant vacant,
free of personalty and broom-clean within one hundred and twenty (120) days of
the specified ROFO Option Date (subject to reasonable extensions for force
majeure), Tenant may, upon twenty (20) days’ prior written notice to Landlord
(which notice must be given by certified mail return receipt requested with
Tenant’s request in bold faced capital letters addressed to Landlord, to the
attention of Sam Rosenblatt, and which notice must state the following:
“PURSUANT TO PARAGRAPH 14 OF THE 4TH MODIFICATION OF LEASE, LANDLORD’S FAILURE
TO DELIVER POSSESSION OF THE ROFO SPACE WITHIN TWENTY (20) DAYS OF THE DATE
HEREOF SHALL RESULT IN THE TERMINATION OF THE LEASE WITH RESPECT TO THE ROFO
SPACE.”), seek to terminate this Lease with respect to such ROFO Space only, and
if Landlord shall have failed to cause the commencement date to occur with
respect to such ROFO Space prior to the end of such twenty (20) day period, the
Lease shall terminate with respect to such ROFO Space only, and the Minimum Rent
and Tenant’s Share shall be appropriately adjusted.

 

C.                                     Tenant’s Failure to Notify.     If Tenant
fails to timely give the notice described in Paragraph A of this Section 14,
then Landlord shall have the right to lease such ROFO Space to any third party
(whether or not identified at such time), and Landlord shall have no obligation
to offer such space to Tenant again during the initial or any Renewal Term of
this Lease.

 

D.                                    Minimum Rent.     In the event Tenant
shall have timely given the notice described in Paragraph A hereof and if such
ROFO Space shall be incorporated into the Premises as herein provided, Tenant
shall lease such ROFO Space through the Long-Term Space Expiration Date at an
annual Minimum Rent (the “ROFO Minimum Rent”) equal to the Then Escalated Rent
(as hereinafter defined). In addition (i) the ROFO Minimum Rent shall increase
annually through the Long-Term Space Expiration Date at the rate of $0.75 per
square foot, upon the same dates as the Minimum Rent for the Long-Term Space
shall increase, (ii) Tenant’s Share shall increase by the applicable percentage
shown on Exhibit C (with the Base Tax being Taxes for the 12 month period
commencing on the first day of the year of the term of this Lease for such ROFO
Space) (the Tenant’s Tax Payment payable with

 

20

--------------------------------------------------------------------------------


 

respect to such ROFO Space known as the “ROFO Tax Payment”), and (iii) the
Security Deposit shall be increased by an amount equal to two months’ Minimum
Rent at the annual rate payable for such ROFO Space during the period from
January 1, 2015 through December 31, 2015 (the “ROFO Security Deposit”) (the
foregoing known collectively as the “ROFO Terms”). The “Then Escalated Rent”
shall be an amount equal to the sum of (x) the product obtained by multiplying
(1) the per-square-foot annual Minimum Rental Rate for the year then in effect,
as shown on Exhibit C annexed hereto, and (2) the rentable square footage of
such ROFO Space, as shown on said Exhibit C, and (y) the Tenant’s Tax Payment
that would have been payable under this Lease for the applicable ROFO Space on
the date on which such ROFO Space shall be incorporated into the Premises,
assuming (a) the Tenant’s Share with respect thereto would be as set forth on
Exhibit C; and (b) the Base Tax would be as set forth in Paragraph A of Section
5 hereof. The parties acknowledge that the rentable square footage of each ROFO
Space set forth on Exhibit C is for the sole purpose of making the rental
calculations described herein, and that nothing herein or in said Exhibit C or
on any floor plan attached to and made a part hereof, shall be deemed to be a
representation or warranty by Landlord as to the size of the ROFO Space or any
other portion of the Premises.

 

E.                                      Miscellaneous.     Any termination,
cancellation or surrender of this Lease shall terminate any right of renewal or
right of first offer. The parties shall enter into an agreement confirming the
incorporation of the ROFO Space on the ROFO Terms, although their failure to
enter into any such agreement shall not modify their rights or obligations
hereunder. Time shall be of the essence with respect to the exercise by Tenant
of all of its options under this Article. The rights granted to Tenant in this
Article shall be personal to ImClone Tenants only.

 

15.           Landlord Indemnification

 

Notwithstanding anything to the contrary in the Lease, except to the extent
caused by or arising from the acts or omissions of Tenant, its agents or
employees, Landlord shall indemnify and hold Tenant harmless from any against
any loss, cost, liability, damage and expense (including, without limitation,
reasonable attorneys’ fees) arising from the gross negligence or willful
misconduct in and about the Building of Landlord, its agents or employees.

 

16.           Tenant’s Termination Right Following a Fire or Casualty.

 

Notwithstanding anything to the contrary contained in Article 9 of the Original
Lease, in the event the Premises shall be substantially damaged as a result of a
fire or other casualty, Tenant shall give Landlord written notice of such
condition and may request the opinion hereinafter described. Within one hundred
twenty (120) days after Landlord’s receipt of Tenant’s request, Landlord shall
furnish Tenant with the opinion of an independent architect specifying whether
Landlord’s restoration work can be substantially completed within twelve (12)
months from Landlord’s receipt of insurance proceeds. If the architect’s opinion
states that the entire Premises cannot be so restored, then Tenant shall have
the right to terminate this Lease by written notice given to Landlord within
thirty (30) days after the furnishing of such opinion (time being of the
essence). In addition, in the event of such fire or casualty where Landlord’s
restoration work shall not be substantially completed within twelve (12) months
from the Landlord’s receipt of insurance proceeds, subject to delays for force
majeure, Tenant may, within thirty (30) days of such twelve (12) month date, as
adjourned for delays for force majeure (time being of the essence), give written
notice to Landlord of its intent to terminate this Lease, and if such
restoration work shall not be substantially completed within thirty (30) days of
the giving of such notice, this Lease shall terminate as of such thirtieth
(30th) day as if it were the Expiration Date. In addition, in the event of a
fire or casualty (x) in the Short-Term Space during the twelve (12) months prior
to the Short-Term Space Expiration Date (as the same

 

21

--------------------------------------------------------------------------------


 

may be extended) that materially impairs Tenant’s use and occupancy of the
Short-Term Space, Tenant may, within thirty (30) days of such fire or casualty
(time being of the essence), give written notice to Landlord of its intent to
terminate this Lease as it applies to the Short-Term Space, or (y) in the
Long-Term Space during the twelve (12) months prior to the Long-Term Space
Expiration Date (as the same may be extended), that materially impairs Tenant’s
use and occupancy of the Long-Term Space, Tenant may, within thirty (30) days of
such fire or casualty (time being of the essence), give written notice to
Landlord of its intent to terminate this Lease as it applies to the Long-Term
Space, and if in either case such restoration work shall not be substantially
completed within thirty (30) days of the giving of such notice, this Lease shall
terminate as of such thirtieth (30th) day as if it were the Expiration Date.

 

17.           Landlord Estoppel Certificate.

 

Landlord shall at any time and from time to time, but not more than twice per
annum, upon not less than ten (10) days’ prior written notice from Tenant,
execute, acknowledge and deliver to Tenant a statement in writing setting forth
the Commencement Date, the Expiration Date and the Minimum Rent and certifying
(i) that the Lease is unmodified and in full force and is in full effect (or if
there has been any modification, that the same is in full force and effect as
modified and stating the modification), (ii) the dates to which the Minimum Rent
and Additional Rent have been paid in advance, if any (subject however, to
Landlord’s right to (x) furnish a Landlord’s statement for a prior period and
(y) bill Tenant for Additional Rent not theretofore billed, and Tenant’s
obligation to pay the same in accordance with this Lease), and (iii) whether or
not to the knowledge of Landlord, Tenant is in default in performance of any of
its obligations under the Lease, and if so, specifying each default of which
Landlord may have knowledge.

 

18.           Unenforceability.

 

If any of the provisions of the Lease or this Agreement, or the application
thereof to any person or circumstance, shall, to any extent, be invalid or
unenforceable, the remainder of the Lease or the circumstances other than those
as to whom or which it is held invalid or unenforceable shall not be affected
thereby, and every provision of the Lease and this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

 

19.           Brokerage.

 

Tenant and Landlord each represents to the other that neither has dealt with any
broker or brokers other than Cushman & Wakefield, Inc. and Olmstead Properties,
Inc. (collectively, the “Broker”) in the negotiation of this Agreement. Tenant
and Landlord hereby indemnify and agree to hold the other harmless from any
loss, cost, damage, expense, claim or liability arising out of any inaccuracy or
alleged inaccuracy of the above representation, including court costs and
attorneys’ fees. Landlord shall pay any commission due to the Broker. The
provisions of this Article shall survive the termination or expiration of this
Agreement.

 

20.           Representations.

 

A.                                   Tenant.     Tenant hereby certifies that
(a) the Lease is in full force and effect and has not been modified or amended
except as herein provided, (b) Landlord has completed all improvements and made
all contributions (if any) required of Landlord under the Lease and Tenant knows
of no event which, with notice of the passage of time or both would constitute a
default by Landlord under the Lease, and (c) Tenant has made no demand against
Landlord and to its knowledge has no present right to make such demand with
respect to charges, liens, defenses, counterclaims, offsets, claims, or credits

 

22

--------------------------------------------------------------------------------


 

against the payment of rent or additional rent or the performance of Tenant’s
obligations under the Lease.

 

B.                                     Landlord. Landlord hereby certifies that
(a) the Lease is in full force and effect and has not been modified or amended
except as herein provided, (b) Landlord knows of no event which, with notice of
the passage of time or both would constitute a default by Tenant under the
Lease, and (c) Landlord has made no demand against Tenant and to its knowledge
has no present right to make such demand with respect to charges, liens,
defenses, counterclaims, offsets, claims, or credits against the payment of rent
or additional rent or the performance of Tenant’s obligations under the Lease.

 

21.           Ratification.

 

Except as modified hereby, the Lease shall remain in full force and effect, and
as modified hereby, the Lease is ratified and confirmed in all respects.
Notwithstanding anything to the contrary contained in the Original Lease or the
Modification Agreements, in the event that any term, covenant, condition or
agreement contained in the Original Lease or the Modification Agreements shall
conflict or be inconsistent with any term, covenant, condition or agreement
contained in this Agreement, the parties hereto agree that the provisions of
this Agreement shall prevail.

 

22.           Tenant Default.

 

In the event the Lease is terminated pursuant to the provisions of Article 17 of
the Original Lease, then in addition to the remedies Landlord may have pursuant
to Article 18 therein, Landlord may elect, at its option, to recover from
Tenant, all damages it may incur by reason of such breach, including the cost of
recovering the Premises and reasonable attorneys’ fees and expenses and shall be
entitled to recover as and for liquidated damages, and not as a penalty, an
amount equal to the difference between (1) the Minimum Rent, Additional Rent and
charges equivalent to rent payable hereunder for the remainder of the stated
term and (2) the reasonable rental value of the Premises for the remainder of
the stated term, which sum shall be discounted to present value at the prime
rate then published in The Wall Street Journal, all of which shall be
immediately due and payable by Tenant. In determining the rental value of the
Premises for such period, the rental realized by any reletting shall be deemed
prima facie to be the rental value. Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Premises or any part thereof,
or if the Premises are so relet, for its failure to collect the rent under such
reletting, and no refusal or failure to relet or failure to collect rent shall
affect Tenant’s liability for damages or otherwise hereunder. Nothing herein
contained shall limit or prejudice the right of Landlord to prove and obtain as
liquidated damages by reason of such termination an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved, whether or not such
amount be greater, equal to, or less than the amounts referred to herein.

 

23.           Miscellaneous.

 

This Agreement may not be orally changed or terminated, nor any of its
provisions waived, except by an agreement in writing signed by the party against
whom enforcement of any changes, termination or waiver is sought. This Agreement
shall be binding upon, and inure to the benefit of the parties hereto, their
respective legal representatives, successors and assigns. Tenant acknowledges
that this Agreement shall not be binding upon Landlord until Landlord shall have
executed this Agreement and a counterpart thereof shall have been delivered to
Tenant. Tenant and Landlord each hereby represents and warrants that it has full
right, power and authority to enter into this Agreement and that the person
executing this Agreement on behalf of Tenant and Landlord, respectively, is duly
authorized to do so. This Agreement may be executed in one

 

23

--------------------------------------------------------------------------------


 

or more counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one and the same instrument. The
parties agree that, except as herein expressly provided, this Agreement and the
Lease constitute the entire understanding between the parties with regard to the
Premises. The captions, headings and titles in this Agreement are solely for
convenience of reference and shall not affect its interpretation.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

180 VARICK LLC

 

 

 

 

 

 

 

 

By:

/s/ Sam Rosenblatt

 

 

 

 

Name:

Sam Rosenblatt

 

 

 

Title:

AUTH SIGNATORY

 

 

 

 

 

 

IMCLONE SYSTEMS

 

[SEAL]

INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Howerton

 

 

 

Name:

Michael Howerton

 

 

Title:

CFO

 

25

--------------------------------------------------------------------------------


 
